—Judgment unanimously affirmed. Memorandum: Defendant’s contention that the court erred in failing to submit counts charging intentional and reckless conduct in the alternative is unpreserved and we decline to reach the issue in the interest of justice (see, People v Carey, 151 AD2d 989, lv denied 74 NY2d 806; People v Dukett, 147 AD2d 938, lv denied 73 NY2d 976). Defendant raised that issue in a posttrial motion but failed to object before the jury was discharged, when any defect could have been remedied by resubmission to the jury (see, People v Satloff, 56 NY2d 745).
We have examined defendant’s remaining arguments on appeal and find none that requires reversal. (Appeal from Judgment of Oneida County Court, Parker, J.—Attempted Murder, 2nd Degree.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.